UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JULIO NOVA,

                                     Plaintiff,
       v.                                                              9:19-CV-0072
                                                                       (GTS/TWD)

RANDAL SMITH, et al.,

                                     Defendants.


APPEARANCES:

JULIO NOVA
Plaintiff, pro se
02-A-2345
Attica Correctional Facility
Box 149
Attica, NY 14011

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Julio Nova ("plaintiff"), a New York State inmate, commenced this

action on or about January 22, 2019, with the filing of a complaint, accompanied by an

application to proceed in the action in forma pauperis ("IFP"). Dkt. No. 1 ("Compl."); Dkt. No.

2. Following review of the complaint and IFP application pursuant to 28 U.S.C. §§ 1915 and

1915A, the Court issued a Decision and Order on February 27, 2019, granting plaintiff's IFP

application and accepting the original complaint for filing insofar as it asserted (1) Eighth

Amendment excessive force and failure to intervene claims against defendants Correctional

Officer ("C.O.") Jamie Willett and Sergeant Randal Smith; (2) a Fourteenth Amendment equal
protection claim against defendant Willett; and (3) a claim arising under 42 U.S.C. § 1981

("Section 1981") against defendant Willett. Dkt. No. 4 ("February Order"). The Court

dismissed the remainder of the claims asserted in the original complaint without prejudice.

Id. Plaintiff availed himself of the opportunity to amend his pleading, and the Court received

plaintiff's amended complaint on or about March 20, 2019. Dkt. No. 7 ("Am. Compl."). Since

that date, the Court has received the following motions from plaintiff: (1) a motion for a

preliminary injunction, Dkt. Nos. 15, 18 ("PI Mtn."); (2) a motion to supplement the amended

complaint, Dkt. No. 16 ("Suppl. Pleading"); (3) a motion for the appointment of pro bono

counsel, Dkt. No. 17 ("Counsel Mtn."); and (4) a second motion to supplement the amended

complaint, Dkt. No. 22 ("Second Suppl. Pleading"). Defendants Willett and Smith have

responded in opposition to plaintiff's motions for preliminary injunction and to amend and

supplement the amended complaint. Dkt. Nos. 23, 28. On June 7, 2019, the Court received

plaintiff's reply to his motions to amend and supplement the amended complaint. Dkt. No. 36.

       The Clerk of the Court has forwarded plaintiff's amended complaint to the Court for

review pursuant to 28 U.S.C. §§ 1915 and 1915A. Plaintiff's motion for a preliminary

injunction, motion for counsel, and two motions to supplement the amended complaint are

also currently pending before the Court. For the reasons set forth below, plaintiff's motions to

supplement the amended complaint are granted; the amended complaint is accepted for

filing; plaintiff's motion for a preliminary injunction is denied; and his motion for the

appointment of counsel is denied.




                                                  2
II.     DISCUSSION

        A.       Plaintiff's Amended Complaint and Supplemental Pleadings

        The legal standard governing the review of a pro se inmate-plaintiff's complaint

pursuant to Sections 1915 and 1915A was discussed at length in the February Order and will

not be restated in this Decision and Order. See February Order at 2-4. Because plaintiff's

amended complaint was filed as of right pursuant to Rule 15(a) of the Federal Rules of Civil

Procedure, and in light of plaintiff's pro se status and the early stage of this litigation, plaintiff's

motions to supplement the amended complaint are granted. Accordingly, the Court has

considered the sufficiency of plaintiff's amended complaint and the two supplemental

pleadings together.1 Am. Compl.; Suppl. Pleading; Second Suppl. Pleading.

        Generally, plaintiff's amended complaint realleges the facts included in the original

complaint. Compare Compl. with Am. Compl. In particular, with respect to the use of force

incidents on March 1, 2018, involving defendants Willett and Smith, the allegations in the

amended complaint are nearly identical. Id. Accordingly, the excessive force, failure to

intervene, equal protection, and Section 1981 claims that survived the Court's initial review of

plaintiff's original complaint also survive the Court's review of plaintiff's amended complaint,

and defendants Willett and Smith shall be directed to respond to those claims.

        Plaintiff's amended complaint asserts several new claims not previously included in the

original complaint. In addition to defendants Willett and Smith, the amended complaint also

includes claims asserted against defendant Upstate Correctional Facility ("Upstate C.F.")

Superintendent Paul Woodruff, defendant C.O. John Doe #1, and defendant "Clinic


         1
           The Clerk of the Court is respectfully directed to attach to the amended complaint (Dkt. No. 7) plaintiff's
first and second supplemental pleadings (Dkt. Nos. 16-1, 22).

                                                          3
Physician, Ms. John Doe #2." Am. Compl. at 1. The Court will discuss each of the newly

asserted claims below.

              1. Spoliation of Evidence / Access to the Courts

       With respect to defendant Woodruff, the amended complaint alleges that he failed to

preserve the records generated by the disciplinary hearing over which he presided on March

15, 2018. Am. Compl. at 18-20. Similarly, plaintiff alleges that although defendant Doe #1

had a duty to operate the hand-held video recorder on March 1, 2018, when plaintiff was

being escorted to and from the Upstate C.F. infirmary, defendant Doe #1 "forgot[] to turn [it]

on." Id. at 21. Liberally construed, the complaint asserts a "spoliation of evidence" and/or

access to the courts claim arising from these allegations. Id. at 18-22, 30-31. With due

regard to plaintiff's pro se status, regardless of how the claims are characterized, they must

be dismissed.

       "Spoliation of evidence" arises from "the destruction or significant alteration of

evidence, or the failure to preserve property for another's use as evidence in pending or

reasonably foreseable litigation." West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779

(2d Cir. 1999) (citing Black's Law Dictionary 1401 (6th ed. 1990)). "[T]o succeed on a

spoliation claim, a plaintiff must establish that (1) the defendant was under an obligation to

preserve the evidence, (2) the evidence was destroyed with a culpable state of mind, and (3)

the evidence destroyed was relevant to the plaintiff's claim or defense." Zuk v. Onondaga

Cnty., No. 09-CV-0272, 2011 WL 4344043, at *8 (N.D.N.Y. Sept. 14, 2011) (citing DeMeo v.

Kean, 754 F. Supp. 2d 435, 447 (N.D.N.Y. 2010)). The obligation to preserve evidence

arises when "the party has notice that the evidence is relevant to litigation or when a party

should have known that the evidence may be relevant to future litigation." In re Terrorist

                                                4
Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 148 (2d Cir. 2008) (internal quotation

marks omitted).

       Even assuming the allegations in the amended complaint are true, plaintiff's allegation

that defendant Woodruff destroyed disciplinary hearing records is purely speculative and

unsupported by any additional allegations. Moreover, there are no allegations to support

plaintiff's conclusory contention that defendant Woodruff was under an obligation to preserve

the hearing records. Accordingly, plaintiff's spoliation claim asserted against defendant

Woodruff is dismissed for failure to state a claim upon which relief may be granted pursuant

to Sections 1915(e)(2)(B)(ii) and 1915A(b)(1).

       With respect to defendant Doe #1, the amended complaint does not allege that he

either destroyed or altered any evidence by forgetting to turn on the video recorder on March

1, 2018. In the absence of this allegation, the amended complaint fails to state a cognizable

claim for spoliation of evidence and the claim is therefore dismissed for failure to state a claim

upon which relief may be granted pursuant to Sections 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Plaintiff's access to the courts claims – arising from allegations that defendant

Woodruff destroyed disciplinary hearing records and defendant Doe #1 forgot to turn on the

video recorder on March 1, 2018 – are also subject to dismissal. To state a cognizable First

Amendment court-access claim, a complaint must allege that defendants' conduct "materially

prejudiced a legal action [the plaintiff] sought to pursue" and that defendants acted

deliberately and maliciously. Smith v. O'Connor, 901 F. Supp. 644, 649 (S.D.N.Y. 1994)

(Sotomayor, J.); see also Lewis v. Casey, 518 U.S. 343, 349-51 (1996). Plaintiff's amended

complaint in this case does not allege sufficient facts plausibly suggesting that plaintiff

suffered any real or imminent harm to a legal action he sought to pursue. In that regard,

                                                 5
plaintiff's allegations against defendants Woodruff and Doe #1 are fairly characterized as

speculative. In addition, the amended complaint fails to allege that defendants Woodruff and

Doe #1 acted deliberately and maliciously to interfere with any of plaintiff's legal claims.

Accordingly, plaintiff's access to the courts claims asserted against defendants Woodruff and

Doe #1 are dismissed for failure to state a claim upon which relief may be granted pursuant

to Sections 1915(e)(2)(B)(ii) and 1915A(b)(1).

              2. Negligent Infliction of Emotional Distress

       Plaintiff asserts a New York State claim of negligent infliction of emotional distress

("NIED") against defendants Woodruff and Doe #1 based on the allegations that they failed to

preserve or generate certain evidence, as discussed above in part II.A.1 of this Decision and

Order. Dkt. No. 22 at 3. Under New York State law, to state a cognizable claim for NIED, a

complaint must allege, inter alia, that the defendant's conduct "unreasonably endangers the

plaintiff's physical safety." De Rosa v. Stanley B. Michelman, P.C., 584 N.Y.S.2d 202, 203

(2d Dep't 1992); accord, Fisk v. Letterman, 424 F. Supp. 2d 670, 676 (S.D.N.Y. 2006).

Because the amended complaint in this case does not allege that defendant Woodruff (by

failing to preserve disciplinary hearing records) or defendant Doe #1 (by failing to turn on the

video recorder during an assault by defendant Willett) placed plaintiff in any physical danger,

plaintiff's NIED claims are dismissed for failure to state a claim upon which relief may be

granted pursuant to Sections 1915(e)(2)(B)(ii) and 1915A(b)(1).

              3. Retaliation

       Plaintiff's amended complaint asserts retaliation claims against defendant Willett

arising from allegations that defendant Willett (1) issued false misbehavior reports to plaintiff

following the use of force incidents on March 1, 2018, and (2) "influenced other guards" to

                                                 6
harass plaintiff while he was confined in the SHU. Am. Compl. at 12-13.

       To state a cognizable First Amendment retaliation claim, a plaintiff's complaint must

plausibly allege "(1) that the speech or conduct at issue was protected, (2) that the defendant

took adverse action against the plaintiff, and (3) that there was a causal connection between

the protected speech and the adverse action." Gill, 389 F.3d at 380 (internal quotation marks

omitted); accord, Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009). Courts must approach

claims of retaliation "'with skepticism and particular care,' because 'virtually any adverse

action taken against a prisoner by a prison official–even those otherwise not rising to the level

of a constitutional violation–can be characterized as a constitutionally proscribed retaliatory

act.'" Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003) (quoting Dawes v. Walker, 239 F.3d

489, 492 (2d Cir. 2001)).

       In this case, even assuming for the sake of argument that plaintiff's amended

complaint alleges sufficient facts to satisfy the second element of a retaliation claim, it fails to

allege that plaintiff engaged in any protected activity and alleges no facts plausibly suggesting

a causal connection between a constitutionally protected activity and defendant Willett's

conduct. Accordingly, plaintiff's retaliation claims asserted against defendant Willett are

dismissed for failure to state a claim upon which relief may be granted pursuant to Sections

1915(e)(2)(B)(ii) and 1915A(b)(1).

              4. Deliberate Medical Indifference

       To state an Eighth Amendment claim for medical indifference, a plaintiff must allege

that the defendant was deliberately indifferent to a serious medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). Deliberate indifference has two necessary components, one



                                                 7
objective and the other subjective. Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).

The objective component of an Eighth Amendment deliberate indifference claim

"requires that the alleged deprivation must be sufficiently serious, in the sense that a

condition of urgency, one that may produce death, degeneration, or extreme pain exists."

Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal quotation marks omitted). Under

the subjective element, medical mistreatment rises to the level of deliberate indifference only

when it "involves culpable recklessness, i.e., an act or a failure to act . . . that evinces a

conscious disregard of a substantial risk of serious harm." Chance v. Armstrong, 143 F.3d

698, 703 (2d Cir. 1998) (internal quotation marks omitted).

       "Deliberate indifference requires more than negligence, but less than conduct

undertaken for the very purpose of causing harm." Hathaway v. Coughlin, 37 F.3d 63, 66 (2d

Cir. 1994). The inmate must demonstrate that the provider consciously and intentionally

disregarded or ignored that serious medical need. Farmer, 511 U.S. at 835-37; see Blyden v.

Mancusi, 186 F.3d 252, 262 (2d Cir. 1999) (explaining, with respect to the subjective

element, a plaintiff must demonstrate that defendant had "the necessary level of culpability,

shown by actions characterized by 'wantonness'"). An "inadvertent failure to provide

adequate medical care" does not constitute "deliberate indifference." Estelle v. Gamble, 429

U.S. 97, 105-06 (1976).

       Plaintiff's amended complaint fails to allege sufficient facts to support a medical

indifference claim against defendant Doe #2. The amended complaint alleges only that

plaintiff experiences "chronic pain" from carpal tunnel but otherwise does not include any

facts plausibly suggesting that the condition rises to the level of "urgent" or risks imminent

degeneration or death. Am. Compl. at 17. In addition, even assuming the amended

                                                 8
complaint alleges sufficient facts to satisfy the objective element of a deliberate medical

indifference claim, it fails altogether to allege that defendant Doe #2 acted with the requisite

deliberate indifference. In particular, plaintiff alleges that defendant Doe #2 "purposely

deprived [him] of his appropriate medication due to his 'past history of drug abuse'" – an

allegation that belies any suggestion that defendant Doe #2 denied plaintiff his preferred

medicine out of deliberate indifference to a serious risk to plaintiff's health and safety. Id. at

18. Instead, this allegation suggests that defendant Doe #2 considered plaintiff's health and

medical history in deciding what treatment to render to plaintiff. Furthermore, aside from

plaintiff's conclusory allegation that defendant Doe #2 "acted with. . . reckless disregard to a

known substantial risk of serious injury," id. at 17, there are no allegations in the amended

complaint plausibly suggesting that defendant Doe #2 knew of a serious risk of harm to

plaintiff and failed to provide adequate medical treatment despite that risk. Even liberally

construed, the amended complaint alleges, at most, that plaintiff disagreed with defendant

Doe #2's decision to deny him his preferred medicine, which "does not create a constitutional

claim." Chance, 143 F.3d at 703. Accordingly, plaintiff's deliberate medical indifference claim

asserted against defendant Doe #2 is dismissed for failure to state a claim upon which relief

may be granted pursuant to Sections 1915(e)(2)(B)(ii) and 1915A(b)(1).

              5. Use of Force Reports

       The amended complaint alleges that the use of force reports generated by defendants

following the use of force incidents on March 1, 2018, were not completed until 28 days after

the incident occurred in violation of DOCCS regulations, and that the reports contradicted the

"events as captured on videotape surveillance and as recounted at the disciplinary hearing."

Am. Compl. at 27. These allegations, however, fail to give rise to a cognizable constitutional

                                                 9
claim. A violation of state law or regulation does not, on its own, rise to the level of a

constitutional claim, see, e.g., Holland v. City of N.Y., 197 F. Supp. 3d 529, 548-49 (S.D.N.Y.

2016) (citing cases), and "[t]he principle that a prison inmate has no constitutional right to be

free from being falsely accused in a misbehavior report extends as well to false testimony by

corrections personnel at prison disciplinary hearings," Collins v. Ferguson, 804 F. Supp. 2d

134, 138 (W.D.N.Y 2011) (internal quotation marks and alteration omitted). The procedural

safeguards to which a prison inmate is entitled in the context of a disciplinary hearing are well

defined as set forth in the Supreme Court's decision in Wolff v. McDonnell, 418 U.S. 539

(1974), and they do not include any entitlement to prompt reporting or truthful testimony by

hearing witnesses. See Wolff, 418 U.S. at 564-69. Accordingly, plaintiff's claims arising out

of allegations that defendants violated state regulation and/or lied at a disciplinary hearing are

dismissed for failure to state a claim upon which relief may be granted pursuant to Sections

1915(e)(2)(B)(ii) and 1915A(b)(1).

              6. Intentional Infliction of Emotion Distress

       The amended complaint asserts a New York State claim of intentional infliction of

emotional distress ("IIED") against defendant Doe #2. Am. Compl. at 25. In New York, to

state a claim for IIED, a complaint must allege that (1) the defendant's conduct was "extreme

and outrageous," (2) the defendant intended to cause the plaintiff "severe emotional distress,"

(3) a causal connection between the defendant's conduct and the plaintiff's injuries, and (4)

"severe emotional distress." Bender v. City of N.Y., 78 F.3d 787, 790 (2d Cir. 1996).

Plaintiff's claim against defendant Doe #2 in this case is based on the allegation that, as a

result of his "denial of medical care, plaintiff suffered, and continues to do so until today,

mental distress, anguish, suffering, disturbance, depression, and suicidal thoughts." Am.

                                                10
Compl. at 25. This is not sufficient to state a cognizable IIED claim. "New York sets a high

threshold for conduct that is 'extreme and outrageous.'" Bender, 78 F.3d at 790. It has been

described by the New York State Court of Appeals as conduct "so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community." Murphy v. Am. Home

Prods. Corp., 448 N.E.2d 86, 90 (1983). An allegation that defendant Doe #2 deprived

plaintiff of his preferred medication to treat carpal tunnel syndrome is not sufficient to satisfy

such a strict standard. Compare Perri v. Bloomberg, No. 06-CV-0403, 2007 WL 2891332, at

*9 (E.D.N.Y. Sept. 28, 2007) (denying the defendants' motion to dismiss the plaintiff's IIED

claim where the amended complaint alleged that the defendants verbally abused him and

denied him medical attention when he was asking for treatment by a psychiatrist,

experiencing chest pains, and hyperventilating). Furthermore, the allegations supporting

plaintiff's IIED claim fail to plausibly suggest that defendant Doe #2 intended to cause plaintiff

severe emotional harm. As noted above, plaintiff alleges that defendant Doe #2 refused

plaintiff certain medication because of plaintiff's history of drug use. Am. Compl. at 18. There

are no allegations that defendant Doe #2's conduct was motivated by an intention to cause

plaintiff emotional harm.

       Because plaintiff's amended complaint fails to allege sufficient facts plausibly

suggesting that defendant Doe #2's conduct was extreme and outrageous or that defendant

Doe #2 acted with any intention to cause harm to plaintiff, plaintiff's IIED claim is dismissed

for failure to state a claim upon which relief may be granted pursuant to Sections

1915(e)(2)(B)(ii) and 1915A(b)(1).



                                                11
              7. Failure to Supervise

       Liberally construed, plaintiff's amended complaint asserts excessive force, failure to

intervene, and spoliation of evidence/access to the courts claims against defendant Woodruff

based on his supervisory capacity as the Upstate C.F. Superintendent. Am. Compl. at 22-24.

With respect to the spoliation of evidence/access to the courts claim, as discussed above in

part II.A.1 of this Decision and Order, the amended complaint fails to plausibly allege

sufficient facts to assert a cognizable cause of action, and, for that reason, the claim as

asserted against defendant Woodruff in his supervisory capacity also fails. See, e.g., Moore

v. Kwan, No. 12-CV-4120, 2016 WL 9022575, at *16 (S.D.N.Y. Mar. 30, 2016) ("[I]n the

absence of an underlying constitutional violation, a plaintiff cannot state a claim for supervisor

liability under Section 1983." (internal quotation marks omitted) (citing cases)).

       Turning now to the excessive force and failure to intervene claims, it is well settled that

personal involvement is a prerequisite to a claim for damages under Section 1983, Wright v.

Smith, 21 F.3d 496, 501 (2d Cir. 1994), and "vicarious liability is inapplicable to . . . [Section]

1983 suits." Iqbal 556 U.S. at 676. Prior to Iqbal, the Second Circuit held that supervisory

personnel may be considered "personally involved" only if they (1) directly participated in the

violation, (2) failed to remedy that violation after learning of it through a report or appeal, (3)

created, or allowed to continue, a policy or custom under which the violation occurred, (4)

had been grossly negligent in managing subordinates who caused the violation, or (5)

exhibited deliberate indifference to the rights of inmates by failing to act on information

indicating that the violation was occurring. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.




                                                 12
1995) (citing Williams v. Smith, 781 F.2d 319, 323-24 (2d Cir. 1986)).2 Plaintiff asserts claims

against defendant Woodruff based on a theory that he failed to adequately supervise and

train defendants Willett and Smith, resulting in the assaults on plaintiff on March 1, 2018.

Am. Compl. at 22-24.

        With due regard to plaintiff's pro se status, the supervisor liability claims asserted

against defendant Woodruff must be dismissed. The amended complaint includes only

vague and conclusory allegations that defendant Woodruff was aware of "institutionalized

practices of the [DOCCS]" that purportedly resulted in plaintiff being assaulted by defendant

Willett. Am. Compl. at 22. The amended complaint fails, however, to further describe the

"practices" to which he refers and fails to allege how defendant Woodruff became aware of

the practices. The amended complaint further alleges that defendant Woodruff knew of

defendant Willett's and Smith's "vicious propensities . . . but took no steps to train them,

correct their abuse of authority or to discourage their unlawful use of their positions." Id. at

23. This type of vague allegation is not sufficient to plausibly suggest the personal

involvement of a supervisor. It does not, for example, describe any of defendant Willett's or

Smith's past behavior that reflects a pattern or practice of "vicious" or violent "propensities,"

nor is it alleged how or when defendant Woodruff learned of such "propensities." In short, the

amended complaint contains only vague and conclusory allegations in an attempt to plausibly

        2
           The Second Circuit has not yet addressed how the Supreme Court's decision in Iqbal affected the
standards in Colon for establishing supervisory liability. See Grullon v. City of New Haven, 720 F.3d 133, 139
(2d Cir. 2013) (noting that Iqbal may have "heightened the requirements for showing a supervisor's personal
involvement with respect to certain constitutional violations" but not reaching the impact of Iqbal on Colon
because the complaint "did not adequately plead the Warden's personal involvement even under Colon); see
also Hogan v. Fischer, 738 F.3d 509, 519 n.3 (2d Cir. 2013) (expressing "no view on the extent to which [Iqbal ]
may have heightened the requirements for showing a supervisor's personal involvement with respect to certain
constitutional violations[.]" (citing Grullon, 720 F.3d at 139)). Absent any authority to the contrary, the Court has
applied Colon in this case.


                                                         13
allege the personal involvement of defendant Woodruff. Because these types of allegations

are not sufficient to support a cognizable Section 1983 claim, the supervisor liability claims

asserted against defendant Woodruff are dismissed for failure to state a claim upon which

relief may be granted pursuant to Sections 1915(e)(2)(B)(ii) and 1915A(b)(1).

       B.     Plaintiff's PI Motion

       Although plaintiff has characterized his motion as one for injunctive relief, see, e.g., PI

Mtn. (Dkt. No. 15) at 1-2, his request that the New York State Attorney General be enjoined

from representing the defendants in this action is more accurately characterized as a motion

to disqualify opposing counsel. Motions to disqualify counsel "are subject to fairly strict

scrutiny" and "the courts must guard against tactical use of motions to disqualify counsel."

Lamborn v. Dittmer, 873 F.2d 522, 531 (2d Cir. 1989). Generally, courts disqualify counsel

"only where an attorney's conduct tends to taint the underlying trial because federal and state

disciplinary mechanisms suffice for other ethical violations." United States v. Prevezon

Holdings Ltd., 839 F.3d 227, 241 (2d Cir. 2016) (citing Bd. of Educ. of City of N.Y. v. Nyquist,

590 F.2d 1241, 1246 (2d Cir. 1979)).

       In this case, plaintiff requests the Court disqualify the New York State Attorney

General from representing defendants because New York Public Officers Law § 17 prohibits

the State of New York from indemnifying a state employee "where the injury or damage [to

the plaintiff] resulted from intentional wrongdoing on the part of the employee." N.Y. Pub.

Officers L. § 17(3)(a); see PI Mtn. (Dkt. No. 18-3) at 1-2. Indemnification, however, is a

different concept altogether from legal representation, and the New York State Attorney

General is obligated to represent a state employee "in a civil action arising out of any alleged

act or omission which occurred or is alleged . . . to have occurred while the employee was

                                                14
acting within the scope of his public employment or duties." N.Y. Pub. Officers L. § 17(2)(a).

In any event (and setting aside the fact that there has been no finding that any of the

defendants in this action acted intentionally), plaintiff has provided no authority, and the Court

has found none, for the proposition that, where the State is alleviated of its duty to indemnify

due to an employee's intentional conduct, the New York State Attorney General must be

disqualified from representing the employee. Plaintiff's motion otherwise does not cite any

grounds for his motion, including any violation of the New York State Rules of Professional

Conduct or an existing conflict of interest. Accordingly, because plaintiff has not

demonstrated that allowing the New York State Attorney General to continue representing the

defendants in this action will taint the underlying litigation, plaintiff's motion is denied.

       C.     Plaintiff's Counsel Motion

       Also pending before the Court is plaintiff's motion for the appointment of pro bono

counsel. Counsel Mtn. Courts cannot utilize a bright-line test in determining whether counsel

should be appointed on behalf of an indigent party. Hendricks v. Coughlin, 114 F.3d 390,

392-93 (2d Cir. 1997). Instead, a number of factors must be considered by the Court when

ruling on such a motion. Hendricks, 114 F.3d at 392. As a threshold matter, the Court

should ascertain whether the indigent's claims seem likely to be of substance. Id. (citing

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). If so, the following should then

be considered:

              [T]he indigent's ability to investigate the crucial facts, whether
              conflicting evidence implicating the need for cross-examination will
              be the major proof presented to the fact finder, the indigent’s
              ability to present the case, the complexity of the legal issues and
              any special reason in that case why appointment of counsel would
              be more likely to lead to a just determination.


                                          15
Hodge, 802 F.2d at 61-62; accord, Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341

(2d Cir. 1994). None of the foregoing factors are controlling in a particular case, and each

case must be decided on its own facts. Velasquez v. O'Keefe, 899 F. Supp. 972, 974

(N.D.N.Y. 1995) (McAvoy, J.) (citing Hodge, 802 F.2d at 61).

       This action is in its earliest stages. Indeed, this Decision and Order accepts for filing

an amended complaint pursuant to Sections 1915 and 1915A – a threshold ruling that

expresses no opinion whatsoever on the likely substance of the limited claims that survive

initial review. Moreover, none of the defendants have yet answered the amended complaint.

On that basis alone plaintiff's motion can, and is, denied.

       In addition, in support of plaintiff's motion, plaintiff (1) requests an attorney "who

speaks [his] language 'Spanish,'" (2) alleges that he has a learning disability, (3) explains that

he is currently taking "psychotropic drugs which muddle his thinking," and (4) alleges he "is

being denied access to law library[.]" Counsel Mtn. at 2-3. Despite these challenges, the

Court notes that plaintiff has demonstrated no difficulties in litigating this action to date.

Indeed, plaintiff has filed several motions with the Court (all written in proficient English) since

the commencement of this action and has, in large part, timely complied with the Court's

deadlines and Orders. Accordingly, because the Court has no basis upon which to conclude

that there are any special reasons compelling the appointment of pro bono counsel at this

early juncture of the litigation, plaintiff's motion is denied without prejudice to renewal at a

later date.




                                                 16
III.   CONCLUSION

       WHEREFORE, it is hereby

       ORDERED that plaintiff's motions to supplement the amended complaint (Dkt. Nos.

16, 22) are GRANTED; and it is further

       ORDERED that the Clerk of the Court shall attach to the amended complaint (Dkt. No.

7) plaintiff's first and second supplemental pleadings (Dkt. Nos. 16-1, 22); and it is further

       ORDERED that plaintiff's amended complaint (Dkt. No. 7) is ACCEPTED for filing and

is now the operative pleading; and it is further

       ORDERED that only the following claims survive the Court's initial review of the

amended complaint pursuant to Sections 1915 and 1915A: (1) Eighth Amendment excessive

force and failure to intervene asserted against defendants Willett and Smith; (2) Fourteenth

Amendment equal protection asserted against defendant Willett; and (3) Section 1981 claim

asserted against defendant Willett; and it is further

       ORDERED that, except as to the foregoing, the claims asserted in plaintiff's amended

complaint are DISMISSED without prejudice pursuant to Sections 1915(e)(2)(B)(ii) and

1915A(b)(1); and it is further

       ORDERED that the Clerk of the Court shall TERMINATE from the docket defendants

Woodruff, Doe #1, and Doe #2; and it is further

       ORDERED that plaintiff's motion for a preliminary injunction (Dkt. Nos. 15, 18) is

DENIED; and it is further

       ORDERED that plaintiff's motion for the appointment of counsel (Dkt. No. 17) is

DENIED without prejudice; and it is further


                                                   17
         ORDERED that a response to the amended complaint shall be filed by defendants

Willett and Smith or their counsel as provided for in the Federal Rules of Civil Procedure; and

it is further

         ORDERED that all pleadings, motions, and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply with all requests by the

Clerk's Office for any documents that are necessary to maintain this action. All parties must

comply with rule 7.1 of the Local Rules of Practice for the Northern District of New York in

filing motions. Motions will be decided on submitted papers, without oral argument, unless

otherwise ordered by this Court. Plaintiff is also required to promptly notify the Clerk's

Office and all parties or their counsel, in writing, of any change in his address; his

failure to do so may result in the dismissal of this action; and it is further

         ORDERED the Clerk serve a copy of this Decision and Order on plaintiff by regular

mail.

IT IS SO ORDERED.

Dated:          June 27, 2019
                Syracuse, NY
                                          ________________________________
                                          Hon. Glenn T. Suddaby
                                          Chief U.S. District Judge




                                               18
